Bleckley, Judge.
1. The effect of a threat as evidence, is not a question for the court, but for the jury. The law makes no invariable deduction from the utterance of a threat, but leaves it to be weighed, with the other facts of the case, in the light of all the circumstances. 2 Best on Evidence (Morgan’s *226Notes), §458. It is, therefore, error to instruct the jury, that when an act is threatened and is immediately afterward done as threatened, the presumption is that the person who made the threat did the act, and it is incumbent on him to show he did not do it. This is reasoning for the jury, instead of leaving them to reason for themselves. It is expressing an opinion that a given conclusion follows from given premises. 45 Ga.,477; 39 Ib., 597; 40 Ib., 291; 56 Ib., 503. If the prisoner threatened to burn the gin-house, and it was burned accordingly, by some person, on the same night the threat was uttered, whether the prisoner was the incendiary is for the jury to determine. If they should believe the threat was made, and made seriously, and that the house was not burned by accident, but by design, they might deem it sufficient to identify the prisoner as the guilty party. Rut they should pass on all the facts, including the threat, and judge for themselves whether guilt is established, beyond a reasonable doubt, or not.
2. After evidence was admitted that some bales of cotton belonging to certain .of the prisoner’s relatives, were in the gin-house at the time of the burning, and that the owners of the cotton were indebted to the owner of the gin-house, the witness for the state who testified to these facts should have been allowed to disclose the amount of the indebtedness, when interrogated to that point by the prisoner’s counsel. There being no evidence that the prisoner had any motive to injure his relations (the owners of the cotton), there might be less probability that he would have set fire to the house, if their debt was small compared with the value of the cotton, than if it was enough to absorb the full value. In this way, the amount of the indebtedness was relevant, and its exclusion was error.
Judgment reversed.